UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6838


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MOHAMMAD ASHRAY MOHAMMAD-OMAR,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:07-cr-00425-CMH-3)


Submitted:   August 26, 2010                 Decided:   September 7, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mohammad Ashray Mohammad-Omar, Appellant Pro Se.  Steven Donald
Mellin, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mohammad    Ashray    Mohammad-Omar    appeals      the   district

court’s order denying his request for production of transcripts.

We   have    reviewed   the   record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Mohammad-Omar, No. 1:07-cr-00425-CMH-3

(E.D. Va. May 27, 2010).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the   court   and   argument     would   not   aid   the

decisional process.

                                                                       AFFIRMED




                                       2